Citation Nr: 1734291	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in June 2016 and March 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2016 remand the Board found that a comprehensive opinion was necessary to assess the combined impact of the Veteran's service-connected disabilities on his ability to maintain substantial employment.  A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is also significant to note that VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

VA records describe the Veteran as having refused to report for a scheduled examination in April 2017.  However, in correspondence received by VA in June 2017 the Veteran explained that he had missed his examination because of the travel involved, that the travel distance would exacerbate his low back symptoms, and overall lack of understanding in how his appeal would be decided.  He emphasized that his back disability was the reason for his unemployability and that he did not want to lose out on any potential benefit.  Given his general confusion regarding his claim and what appears to be a willingness to report for a re-scheduled examination, the Board finds good cause has been shown for his failure to report and that further development is required to assist the Veteran in obtaining evidence to substantiate his claim.  But see 38 C.F.R. § 3.655 (2016).  

The March 2016 remand directives also included instructions to obtain additional employment details from the Veteran, including identification of prior employers and sources of current income, and to request that the Veteran complete a VA Form 21-4192 for each identified employer.  Although records show the Veteran did not respond to a March 2017 request for additional employment information, in light of the importance of such information in substantiating his claim the Board finds an additional request is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds the Veteran should be afforded a VA examination.  Prior to the examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information as to his employment, including identification of prior employers and sources of current income.  He should be requested to complete a VA Form 21-4192 for each identified employer.  The Veteran should advised that his failure to submit information relevant to his employment could have an adverse effect on his appeal. 

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected low back disorder, to provide ranges of motion in degrees, and to state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  The overall functional impairment resulting from his other service connected should be discussed as well.  

All examinations, tests, and studies must be conducted.  An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


